                       Case 3:18-md-02843-VC Document 237 Filed 01/04/19 Page 1 of 2


                  Orin Snyder (pro hac vice)                   Joshua S. Lipshutz (SBN 242557)
                    osnyder@gibsondunn.com                       jlipshutz@gibsondunn.com
                  GIBSON, DUNN & CRUTCHER LLP                  GIBSON, DUNN & CRUTCHER LLP
                  200 Park Avenue                              1050 Connecticut Avenue, N.W.
                  New York, NY 10166-0193                      Washington, DC 20036-5306
                  Telephone: 212.351.4000                      Telephone: 202.955.8500
                  Facsimile: 212.351.4035                      Facsimile: 202.467.0539


                  Kristin A. Linsley (SBN 154148)
                    klinsley@gibsondunn.com
                  Brian M. Lutz (SBN 255976)
                    blutz@gibsondunn.com
                  GIBSON, DUNN & CRUTCHER LLP
                  555 Mission Street, Suite 3000
                  San Francisco, CA 94105-0921
                  Telephone: 415.393.8200
                  Facsimile: 415.393.8306

                  Attorneys for Defendant Facebook, Inc. and
                  Non-Prioritized Defendants Mark Zuckerberg
                  and Sheryl Sandberg

                                               UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
                                                  SAN FRANCISCO DIVISION


                 IN RE: FACEBOOK, INC. CONSUMER                 CASE NO. 3:18-MD-02843-VC
                 PRIVACY USER PROFILE LITIGATION,
                                                                NOTICE OF WITHDRAWAL OF
                                                                COUNSEL FOR DEFENDANT
                 This document relates to:                      FACEBOOK, INC.

                 ALL ACTIONS                                    Judge: Hon. Vince Chhab




Gibson, Dunn &
Crutcher LLP
                               NOTICE OF WITHDRAWAL OF COUNSEL FOR DEFENDANT FACEBOOK, INC.
                                                  CASE NO. 3:18-MD-02843-VC
                       Case 3:18-md-02843-VC Document 237 Filed 01/04/19 Page 2 of 2


                 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

                        PLEASE TAKE NOTICE that attorney Gregory S. Bok of the law firm Gibson, Dunn &

                 Crutcher LLP, hereby withdraws his appearance as counsel for Defendant Facebook, Inc in the

                 above-captioned action and respectfully requests that his name be removed from the Court’s and

                 parties’ respective service lists. The law firm of Gibson, Dunn & Crutcher LLP and other attorneys

                 at this law firm will continue to represent Defendant Facebook, Inc. in the above-captioned case.


                 DATE: January 4, 2019                    Respectfully submitted,

                                                          GIBSON, DUNN & CRUTCHER, LLP

                                                          By: /s/ Gregory S. Bok

                                                          Gregory S. Bok (SBN 298239)
                                                          gbok@gibsondunn.com
                                                          GIBSON, DUNN & CRUTCHER LLP
                                                          333 South Grand Avenue
                                                          Los Angeles, CA 90071
                                                          Telephone: 213.229.7000
                                                          Facsimile: 213.229.7520

                                                          Attorneys for Defendant Facebook, Inc.




Gibson, Dunn &
Crutcher LLP
                               NOTICE OF WITHDRAWAL OF COUNSEL FOR DEFENDANT FACEBOOK, INC.
                                                  CASE NO. 3:18-MD-02843-VC
